                Case 7:12-cv-06421-KMK Document 263-9 Filed 07/02/21 Page 1 of 6
                                                                                                       Edward Bronson
                                                                                                               3/23/2021

 1             UNITED STATES DISTRICT COURT                1 APPEARANCES (All appearing remotely):
 2             SOUTHERN DISTRICT OF NEW YORK               2
 3 ----------------------------------
                                                           3 For the Plaintiff:
 4 SECURITIES AND EXCHANGE                      )
   COMMISSION,                          )                  4
 5                             )                           5       UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                Plaintiff,        ) Case No.:              6       BY: MAUREEN PEYTON KING, ESQUIRE
 6        v.                    ) 12-CV-6421-KMK
                               )                           7           CHRISTOPHER J. DUNNIGAN, ESQUIRE
 7 EDWARD BRONSON, et al.,                    )            8       New York Regional Office
                               )                           9       200 Vesey Street
 8             Defendants.            )
                               )                          10       Suite 400
 9 ----------------------------------                     11       New York, New York 10281-1022
10                                                        12       Telephone: 212.336.0111
11
                                                          13       Email:     kingmp@sec.gov
12                REMOTE DEPOSITION OF
13                 EDWARD J. BRONSON                      14                dunnigancj@sec.gov
14              Tuesday, March 23, 2021                   15
15                                                        16 For the Defendants:
16
17                                                        17
18                                                        18        PAUL A. RACHMUTH, ESQUIRE
19                                                        19        66 North Village Avenue
20
21                                                        20        Rockville Centre, New York 11570
22                                                        21        Telephone: 516.330.0170
23                                                        22        E-Mail: paul@paresq.com
   Reported by:                                           23
24 BRIDGET LOMBARDOZZI,
   CSR, RMR, CRR, CLR                                     24
25 Job No. 210323BLO                                      25

                             1                                                                   3

 1              UNITED STATES DISTRICT COURT               1              INDEX
 2              SOUTHERN DISTRICT OF NEW YORK              2 WITNESS                       EXAMINATION
 3 ----------------------------------                      3 EDWARD J. BRONSON
 4 SECURITIES AND EXCHANGE                       )
   COMMISSION,                           )
                                                           4   BY MS. KING                      8
 5                              )                          5
                Plaintiff,         ) Case No.:             6              EXHIBITS
 6         v.                    ) 12-CV-6421-KMK          7 SEC
                                )                            NUMBER             DESCRIPTION          PAGE
 7 EDWARD BRONSON, et al.,                     )           8
                                )                          9 Exhibit B White and Williams Invoice    118
 8              Defendants.           )
                                )
                                                          10         No. 739900 9-12-19
 9 ----------------------------------                     11         WWBRONSON000036-48
10                                                        12
11                                                        13 Exhibit C White and Williams Invoice    135
12                                                        14         No. 738287 8-16-19
13          Deposition of EDWARD J. BRONSON taken         15         WWBRONSON000022-29
14 remotely on behalf of Plaintiff, commencing at         16
15 10:02 a.m. and ending at 4:08 p.m., EST, on
16 Tuesday, March 23, 2021, before Bridget Lombardozzi,   17 Exhibit D Wells Fargo Checking Account    207
17 CCR, RMR, CRR, CLR, and Notary Public of the           18         Statements - Top Knot, Inc.
18 States of New York and New Jersey, pursuant to         19         NO BATES, 4 pages
19 notice.                                                20
20                                                        21 Exhibit G V2IP Escrow Account          88
21                                                        22         Ledger 11/16/16 - 4/19/16
22
23
                                                          23         SEC-RachmuthP-E-0004948-49
24                                                        24
25                                                        25

                             2                                                                   4

                                          GRADILLAS COURT REPORTERS
                                                 (424) 239-2800                                                 5
               Case 7:12-cv-06421-KMK Document 263-9 Filed 07/02/21 Page 2 of 6
                                                                                           Edward Bronson
                                                                                                   3/23/2021

 1   I tried to be supportive to my wife to the best     1   educational background?
 2   extent of my ability. But I had no assets -- I      2      A. He had a very limited educational
 3   had no ownership role.                              3   background.
 4        Q. Did Baby China ever compensate you in       4      Q. Okay. What is his work history
 5   any way for your --                                 5   generally?
 6        A. No, Baby China -- no, it was a              6      A. He has very limited work history
 7   pre-revenue company.                                7   from -- that's -- let me rephrase that. My
 8        Q. Did MadeOf LLC ever compensate you for      8   father-in-law's work history is that originally
 9   any of the services you just described?             9   he was in the Navy. When he left the Navy, he
10        A. No. It was also a pre-revenue company      10   went to work in the diesel repair field. And
11   that had no funding.                               11   when my father-in-law met me, over a ten-year
12        Q. What, if any, role did you have or do      12   period, we started exploring opportunities
13   you have in Bornganics, LLC?                       13   together because I was trying to look for
14        A. None. Just -- just so you understand,      14   opportunities to help my father-in-law and my
15   all three entities revolved around the same        15   mother-in-law make money.
16   project that my wife was working on. I paid --     16      Q. Okay. Who funded those opportunities?
17   my role for all three entities all was the same.   17      A. Generally most of those opportunities
18   I had no ownership in any of those entities. I     18   were funded on speculation. So they were --
19   just tried to help my wife.                        19   they were opportunities which utilized my unique
20        Q. Correct me if I'm wrong,                   20   ability to structure transactions on a credit
21   B-O-R-N-G-A-N-I-C-S?                               21   basis.
22        A. That's correct.                            22      Q. So who funded those opportunities?
23        Q. What, if any, role do you have or have     23      A. They were -- any opportunities that we
24   you had in Top Knot, Inc.?                         24   saw we would attempt to structure through
25        A. I -- Top Knot, Inc.? In Top Knot,          25   structured payments over a period of time.

                          45                                                     47

 1   Inc. I was working with the company both as a       1       Q. What was the source of the funds?
 2   lawyer and also as an investment -- reviewing       2       A. There were no funds.
 3   investments and trying to structure                 3       Q. So you mentioned Hong Kong bonds, for
 4   transactions.                                       4   example. How -- what opportunities did you look
 5      Q. What compensation did you receive for         5   at with Hong Kong -- I'm trying to understand
 6   those services?                                     6   how you --
 7      A. I received cash that -- or not cash,          7       A. Well, it's very simple.
 8   but I received no direct compensation. My           8       Q. Let me just --
 9   father-in-law contributed to the household.         9       A. Let me explain to you.
10      Q. Okay. Apart from what you already            10       Q. Let me finish my question. I'm trying
11   described, what was the nature of Top Knot,        11   to understand how you, you know, found real
12   Inc.'s business?                                   12   estate that you felt was a good opportunity or a
13      A. Top Knot, Inc. was set up as a general       13   security that you felt was a good opportunity,
14   purpose vehicle to explore opportunities for my    14   how you could make money without investing any
15   father-in-law through my assistance wherever we    15   of your own or your --
16   thought I would advise him on. So if I thought     16       A. Well, let me ask you a question. All
17   there was a good opportunity in real estate, we    17   right? When somebody who looks at a -- at a
18   would start looking at real estate transactions    18   real estate opportunity, what do they do? They
19   together. If I thought there was a good            19   make an offer and then they look to structure
20   opportunity in Hong Kong bonds, we would look at   20   financing and structure a transaction such that
21   Hong Kong bonds together.                          21   they can pay for the opportunity. Right?
22          So it was a general purpose company         22   That's what we did. We looked for funding. All
23   specifically to explore opportunities for my       23   right? We looked for partners. All right? We
24   father-in-law.                                     24   looked for partners to fund those transactions.
25      Q. What is your father-in-law's                 25   We looked for partners to fund those

                          46                                                     48

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
                  Case 7:12-cv-06421-KMK Document 263-9 Filed 07/02/21 Page 3 of 6
                                                                                           Edward Bronson
                                                                                                   3/23/2021

 1   right? We are not denying that I work for V2IP.     1   my father-in-law earns to me, we're happy to
 2   We are not denying that I work for Top Knot. We     2   discuss that. All right? Nobody's hiding that.
 3   are not denying that I assist both those            3   All right? Nobody's hiding anything at Top
 4   entities.                                           4   Knot, Inc. or Top Knot, Inc. USA or V2IP.
 5       Q. I'm sorry, you cut out. I can't hear         5       Q. Okay.
 6   you. Hello.                                         6       A. I am a transparent book. All right?
 7       A. Yeah. I said we are not denying that         7   I want to be done with this. I want to come to
 8   I work for Top Knot or I've worked for Top Knot,    8   an agreement with you and be done and pay you.
 9   Inc. or Top Knot, Inc. USA and assisted them.       9       Q. Okay. Can you tell me how much in the
10   We're not denying that I work for V2IP or I've     10   past year Top Knot, Inc. has earned?
11   worked for them in the past and helped them.       11       A. Top Knot, Inc.? Nothing.
12   That's my only source of income, is when I get     12       Q. All right. So I'm willing to -- and
13   paid when I assist them. We live in a house        13   let's go down this road then.
14   together. All right? We work together. You         14       A. Top Knot, Inc. -- Top Knot, Inc. --
15   want to address some of that income to me? Go      15              MR. RACHMUTH: Ed, please stop.
16   ahead. We asked you, make us an offer. All         16        Do you want to go off the record for a
17   right? We don't have a steady income. I don't      17        moment, Ms. King, just so we can talk
18   have a business like we used to. All right?        18        about -- or is what you're talking about
19   It's all about trying to develop something,        19        just a line of inquiry for your -- I'm
20   which is what we're doing.                         20        confused as to where this is going.
21       Q. Again, I can't hear you.                    21              MS. KING: Well, I want to -- is
22       A. All right. Well, I'm sorry, that's --       22        Mr. Bronson -- Mr. Bronson is sort of
23   I'm here. I'm talking and participating.           23        frozen on my screen.
24       Q. I understand that and I don't want to       24              MR. RACHMUTH: Yeah, he froze on
25   miss what you're saying. The last thing I --       25        mine -- no, he's moving --
                             53                                                  55

 1   I'm not --                                          1       Q. Can you hear us, Mr. Bronson?
 2                MS. KING: Bridget, are you able        2       A. I can hear you fine.
 3        to --                                          3       Q. Okay. Super.
 4       A. Excuse me. Attorney King, I made it          4               MS. KING: It's for -- if you need
 5   very clear. All right? There's no steady            5        to take a break, that's fine, but I'd like
 6   source of income. I assist, work as a lawyer        6        to explore what Mr. Bronson is saying.
 7   for Top Knot, Inc. USA. For Top Knot, Inc. I        7               THE WITNESS: Go ahead.
 8   did both legal and advisory services for            8               MR. RACHMUTH: Ed, why don't you
 9   investing and those are my -- that's what I do.     9        let Ms. King ask specific questions and
10   All right? And for V2IP. All right? And we         10        please answer to the extent you can that
11   don't have a steady source of income. We don't     11        does not violate your attorney-client
12   have tons of money rolling in. All right?          12        privilege with Top Knot, answer the
13           In fact, you limited my ability with       13        specific questions.
14   this judgment. All right? I am trying to build     14               THE WITNESS: That's fine.
15   something with my father-in-law and with my        15               MS. KING: Okay.
16   wife.                                              16   BY MS. KING:
17       Q. You're cutting out again.                   17       Q. I'd like -- can you give me a sense,
18       A. I answered. I'm waiting for the next        18   Mr. Bronson, of how much you, your wife and your
19   question.                                          19   father-in-law have earned through Top Knot, Inc.
20       Q. I couldn't hear your answer.                20   in the -- for 2018, '19 and '20?
21       A. My answer was confirming what I've          21       A. Top Knot, Inc.?
22   said three times. We have no steady income.        22       Q. Yeah. We'll focus on each entity
23   I'm not paid a salary. All right? We work          23   separately first.
24   together. My wife, my father-in-law, myself.       24       A. Top Knot, Inc., probably nothing.
25   All right? If you want to address income that      25   Zero.

                             54                                                  56

                                        GRADILLAS COURT REPORTERS
                                               (424) 239-2800
              Case 7:12-cv-06421-KMK Document 263-9 Filed 07/02/21 Page 4 of 6
                                                                                           Edward Bronson
                                                                                                   3/23/2021

 1       Q. Okay. Can you give me a sense of how         1       A. Oh, what happened? Not -- what
 2   much income you, your wife and your                 2   happened is that the project had slowed to a
 3   father-in-law have earned from Top Knot USA in      3   halt in Turks and Caicos and weren't pursuing --
 4   2018, 2019 and 2020?                                4   it was on delay and we weren't earning money.
 5       A. 2018 and '19, nothing, because the           5   We weren't making any money. We couldn't move
 6   company wasn't formed until 2020.                   6   forward on it. It was delayed.
 7       Q. All right.                                   7       Q. What's the current status of the
 8       A. Top Knot, Inc. was formed in 2019.           8   project?
 9   2020? I don't know, a couple hundred thousand       9       A. It's on hold.
10   maybe Top Knot, Inc. USA made. I don't know.       10       Q. Why?
11   Listen, I'm sure Jon Kellas would be happy to      11       A. Because there was a new government
12   tell you the exact amount.                         12   voted in in September, I believe, and our
13       Q. I'm sorry, I heard "I'm sure Jon            13   proposal which was put in for the contract is at
14   Kellas" --                                         14   the Attorney General's office pending review.
15       A. I'm sure Jon Kellas will be happy to        15       Q. When in 2020 was the project put on
16   provide you with the exact amount the company's    16   hold?
17   earned. I don't know the exact amount.             17       A. The election occurred -- I don't know
18       Q. Okay. How much have you, your wife --       18   the exact date. Somewhere in the September
19   you and your wife taken out of Top Knot USA        19   range.
20   since it was formed?                               20       Q. What I'm wondering, then, is why
21       A. You have our bank records. Any money        21   this -- this change from 900,000 to 100,000. So
22   that's come out of Top Knot USA has gone into      22   if things were consistent for 2018 and '19 and
23   V2IP or my wife's personal account. It's           23   it wasn't until later, 2020, that there was a
24   marginal at best. Maybe $100,000 this year,        24   change that caused the --
25   $150,000, that were put into the companies?        25       A. We were -- we were exclusively working
                         57                                                      59

 1   Maybe some more money that was paid directly for    1   on Turks and Caicos and there was no revenue
 2   bills from this entity. We're not taking tons       2   streams from Turks and Caicos for V2IP.
 3   of money. You have all our records.                 3       Q. Okay. In 2018 and --
 4       Q. And how much money have you and your         4       A. The life cycle of a company, sometimes
 5   wife earned from V2IP?                              5   they make money, sometimes they don't make
 6       A. You have our bank records.                   6   money. All right? What V2IP was focusing on at
 7       Q. The --                                       7   that point from the end of 2019 through 2020 was
 8       A. Since two thousand -- I -- I don't           8   the development in the Turks and Caicos project.
 9   know. The exact amount, I don't know. The           9   There was no income to be derived from that.
10   records state I think somewhere in the 900,000     10       Q. Okay.
11   range in '18 and '19 and '20 was less, probably    11       A. There was not a substantive income in
12   75 or 100,000. I don't know the exact number.      12   V2IP.
13   And '21, little or nothing.                        13       Q. What was V2IP working on in 2018 and
14       Q. Okay. Just so I am sure I understand,       14   2019 to generate about $900,000 income per year
15   in 2018 about 900,000?                             15   for you and your wife?
16       A. Yes.                                        16       A. We were working with people on an
17       Q. And in 2019, another 900,000 you and        17   opportunity. I represented the Krost family and
18   your wife --                                       18   I was advising them legally on opportunities. I
19       A. That's correct.                             19   can't expand past that because of privilege, but
20       Q. -- got from V2IP? Okay. That's              20   I was working with them and they were paying me
21   helpful.                                           21   a salary, a legal salary, legal fees in
22           What changed between 2019 and 2020?        22   connection with my advice, my legal advice.
23       A. Nothing.                                    23       Q. Were you also involved in trading
24       Q. How did V2IP go from earning $900,000       24   securities for the Krosts?
25   a year to 100,000 --                               25       A. No.

                         58                                                      60

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
               Case 7:12-cv-06421-KMK Document 263-9 Filed 07/02/21 Page 5 of 6
                                                                                           Edward Bronson
                                                                                                   3/23/2021

 1   pursuing.                                           1   together?
 2       Q. Okay.                                        2       A. Yes. Yeah.
 3       A. I can't disclose more than that, but         3       Q. Okay. Does V2IP have any bank
 4   the answer is yes.                                  4   accounts?
 5       Q. Okay.                                        5       A. Yes.
 6       A. The answer is yes.                           6       Q. Okay. Does V2IP have a savings
 7       Q. Does Top Knot, Inc. have any bank            7   account?
 8   accounts?                                           8       A. Yes.
 9       A. Yes. Top Knot, Inc. USA, not Top             9       Q. Okay. Were what -- I don't understand
10   Knot, Inc.                                         10   us to have received all of the records for
11       Q. Okay. So Top Knot, Inc. does not have       11   V2IP's savings account.
12   any bank accounts. Top Knot, Inc. USA has bank     12       A. I believe we gave you all the records.
13   accounts?                                          13   If we didn't, we're happy to provide them.
14       A. Yes.                                        14       Q. Okay.
15       Q. Okay. Where are Top Knot, Inc. USA's        15               MR. RACHMUTH: I think we've given
16   bank accounts?                                     16        all of the banking records.
17       A. Wells Fargo. We told you that. We've        17       A. If we haven't, we're happy to provide
18   provided that, I believe.                          18   them. No problem.
19       Q. I can still ask about it as part of         19       Q. Okay. Yeah, I'm going to request that
20   this deposition.                                   20   you go back and provide any savings accounts
21       A. No, absolutely. I'm just clarifying         21   records.
22   that we provided that to you.                      22       A. I apologize for the discovery process
23       Q. Can you approximate for me how many         23   because there was so many different e-mails and
24   transactions you've worked on with Mrs. Bronson?   24   letters. I tried to be concurrent and diligent
25       A. My wife?                                    25   in my answer, but we might have missed

                          81                                                     83

 1       Q. Yes.                                         1   something, so I apologize.
 2       A. I don't know. I mean, you know -- I          2        Q. Okay. Does V2IP have any securities
 3   don't know.                                         3   accounts?
 4                MR. RACHMUTH: If you don't know        4        A. No.
 5        the answer, please don't guess.                5        Q. Does --
 6       A. I can't guess. I don't know.                 6        A. Oh, excuse me. Excuse me. All right?
 7       Q. Okay. When you work on a transaction         7   V2IP had an account at Scottsdale. I am not
 8   with your wife, are there specific parts of the     8   sure that it's actually still open. It hasn't
 9   transaction you handle versus she handles or how    9   been utilized since 2016. We were frozen from
10   do you work together?                              10   it in connection with the litigation and we've
11       A. Yes. So my wife -- just so you              11   never accessed it since. And I believe in the
12   understand -- and this was a question that you     12   bankruptcy that they -- that it was closed, but
13   had asked about Islay, correct. My wife and I      13   I'm not sure.
14   will discuss -- my wife is very good at working    14        Q. Okay.
15   Westlaw. So my wife will do diligence research     15        A. But we don't use it. So no. It's at
16   for me if I ask her.                               16   Scottsdale.
17           So I'll say look up such and such a        17        Q. Okay. But it is still --
18   person in connection with this proposed            18        A. It was previously disclosed.
19   transaction. We need to check that and make        19        Q. If it's still open, I'd like to
20   sure they have no criminal history, that there's   20   request the statements from it.
21   no civil litigation. You know, we do a             21        A. Absolutely.
22   background check on everybody and that's what --   22        Q. Okay. Does V2IP have any connection
23   she handles all that.                              23   to Alpine Securities?
24       Q. Okay. And is that essentially her           24        A. Well, just for the record, Alpine and
25   role in whatever transactions you've undertaken    25   Scottsdale, up until a year or two ago, when the
                          82                                                     84

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
              Case 7:12-cv-06421-KMK Document 263-9 Filed 07/02/21 Page 6 of 6
                                                                                           Edward Bronson
                                                                                                   3/23/2021

 1   be able to. With respect to Top Knot, Inc. USA,     1   Deer Valley hasn't been used since 2000 -- I'd
 2   it was done specifically with a target              2   say conservatively '15, but more probably '14.
 3   structure, a target investment thesis, and a        3        Q. Okay.
 4   U.S.A. specific thesis.                             4        A. Two, I don't have an office at 245
 5       Q. Did you direct Mr. Krost to send funds       5   Main Street since 2016.
 6   to V2IP instead of to Top Knot?                     6        Q. Okay.
 7       A. I don't -- I don't remember.                 7        A. Three, Richard Stillitino hasn't
 8       Q. Does Mr. Kellas ever have interactions       8   worked for me since 2016. He left, started his
 9   with the Krosts?                                    9   own firm.
10       A. No, other than when the Krosts have         10           Three, Deer Valley was never once ever
11   been over and we -- he hasn't called them on the   11   mentioned in Turks and Caicos and had never been
12   phone, but he knows them. They've been in our      12   spoken, uttered or utilized at White and
13   house many times.                                  13   Williams. This, again, speaks to my comments or
14       Q. Okay. But does Mr. Kellas have any          14   my response in my disclosure. All right?
15   business dealings with the Krosts?                 15           An individual, I didn't specifically
16       A. He doesn't talk to them, no.                16   name Allen Tucci, but an individual who was our
17       Q. Okay. Does Mrs. Bronson have any            17   attorney for both Deer Valley and other
18   business dealings with the Krosts?                 18   entities, created fraudulent documentation and
19       A. No.                                         19   billing. Turks and Caicos had nothing to do
20       Q. Okay. So is there anyone but you that       20   with Richard Stillitino, has nothing to do with
21   could have directed the funds to V2IP instead of   21   Deer Valley and this is an inaccurate and false
22   Top Knot?                                          22   report with respect to Deer Valley.
23       A. No.                                         23           Now, the time sheet with respect to
24       Q. Okay. Does Deer Valley have any role        24   Turks and Caicos might be accurate, but was
25   in the Turks and Caicos project?                   25   never anything to do with Deer Valley. And,

                         117                                                     119

 1       A. No. Deer Valley is not an operational        1   listen, I've testified to that or at least I've
 2   entity.                                             2   been deposed, unofficially deposed twice now by
 3       Q. Okay.                                        3   Mr. Conway with respect to all those things on
 4               MS. KING: Chris, can you publish        4   those Deer Valley billing statements.
 5        Exhibit B?                                     5       Q. Okay. I am going to focus on the
 6               MR. DUNNIGAN: It's uploaded.            6   Turks and Caicos details on the statement.
 7               (Whereupon, exhibit is presented        7       A. Good.
 8        and marked Bronson SEC Deposition Exhibit      8       Q. And just as an initial matter, have
 9        B for identification.)                         9   you -- in the ordinary course of your business,
10               MS. KING: Okay.                        10   have you seen this bill before?
11       A. One second.                                 11       A. No.
12   BY MS. KING:                                       12       Q. Did you either directly or through any
13       Q. Sure. Take your time. And take your         13   entities pay White and Williams legal fees in
14   time looking at the document as well.              14   connection with Turks and Caicos?
15       A. The famous White and Williams billing       15       A. No.
16   statement. All right. I got it.                    16       Q. Okay.
17       Q. Okay. All right. Do you recognize           17       A. I paid no legal fees to White and
18   this document?                                     18   Williams. In fact, there's substantive
19       A. I recognize it as a bill from White         19   correspondence between myself, Mr. Finney, the
20   and Williams. I already recognize that there's     20   managing member of the firm, specifically
21   inaccuracies right on the first page, but that's   21   saying, one, you haven't provided me documents
22   irrelevant.                                        22   for Deer Valley or any of our entities with
23       Q. Well, what inaccuracy do you recognize      23   respect to billing; two, we've been advised by
24   on the first page?                                 24   the Securities and Exchange Commission that
25       A. Well, first off, we haven't been --         25   there's been billing to Deer Valley for multiple

                         118                                                     120

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
